January 29, 2015

                                                                  IN THE STATE OF TEXAS
                                                               CIRCUIT COURT OF APPEALS
                                                                        AUSTIN, TEXAS
                                                               CASE NUMBER: 03-14-00651-CR
          The State Of Texas
               PLAINTIFF
                                                                                                  /'RECEIVED \
                  VS.
         Gerardo "Jerry" Ayala                                                                        JAN 2 9 2015
             DEFENDANT
                                                                                                 \ THIRD COURT OFAPPEALS,
                                                                                                  \   JEffREYD KVLE /

                           MOTION FOR EXTENTION TO FILE A BRIEF

               Defendant, Gerardo "Jerry" Ayala, moves pursuant to rules of the State of Texas
       Civil Procedure for an Extension Of Time To File A Brief, on the grounds that he was
       unable to obtain an attorney within the time allotted.

               WHEREFORE, Defendant, Gerardo "Jerry" Ayala, is seeking legal assistance
       concerning this matter, but due to time limitations, Defendant has not had the opportunity to
       adequately consult with and retain an attorney, and for this reason requests the extension of time
       to respond.

              WHEREFORE, Defendant Gerardo"Jerry" Ayala, hereby respectfully request an
       extension of time of thirty (30) days to respond to Plaintiffs' Complaint.

              In support of his motion, Jerry states as follows: 1. On the morning of January 1,
       2015, Jerry was struck by an automobile while walking to a bus stop in downtown
       Austin. As a result of this accident, Jerry was under 24 hour care and totally
       incapacitated by physical injury and hospitalization until January 12, 2015 and is still
       incapacitated in financial means due to a loss of work that will extend a minimum of
       seven weeks from the date of the accident.


               In support of his claims of accident and plead for relief of an Extension To File A
       Briefs, Jerry has entered a copy of City Of Austin Accident Report, of this event dated
       January 1,2015, as well as supporting documentation from Brackenridge Hospital Staff
       concerning his restrictions from work.


                                       CERTIFICATE OF SERVICE

               The undersigned certifies he has filed this document with appropriate parties and
       sent a copy to the Plaintiffs Attorney at his address of record on the date below.
                                    •mi

       NAME (print) &flft\r<J<> n\#k -D&FglQPftKjT
       SIGNI                                                              Date         V\ IT

                                                •<dc       ftfc^SS